Citation Nr: 0925630	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1940 to 
November 1941, and from September 1942 to November 1945.  The 
Veteran died in June 2005.  The appellant is his surviving 
spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for the cause of the Veteran's death.

This matter was scheduled for an August 2008 travel Board 
hearing.  The Appellant informed VA in July 2008 that she 
wished to cancel that hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was established for duodenal ulcer with vagotomy and 
pyloroplasty, hypoglycemic reaction, psychophysiologic 
gastrointestinal reaction and diverticulosis, with a 40 
percent rating; neurasthenia, with a 10 percent rating; and a 
scar on the left hand, with a 0 percent rating.

2.  The certificate of death reflects that the Veteran died 
at the age of 89 in June 2005.  The immediate cause of death 
was infection, due to chronic lymphocytic leukemia and small 
cell lymphoma.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the appellant's claim, a 
letter dated January 2006 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service, and of what evidence 
was necessary to establish service connection for the cause 
of the Veteran's death.

The Board notes that disability ratings are not applicable to 
dependency and indemnity compensation (DIC) claims.  In the 
present appeal, VA provided the appellant with notice of the 
specific type of evidence necessary to establish an effective 
date in a letter dated July 2007, after initial adjudication 
of her claim.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 
(2007).  While the appellant did not receive specific notice 
in this regard, the January 2006 notice letter informed the 
appellant that evidence is needed to show that the Veteran's 
service-connected disability caused or contributed to cause 
his death.  Further, the appellant has presented specific 
argument on her theory regarding the relationship between the 
Veteran's service-connected duodenal ulcer condition and the 
cause of his death.  Thus, in this case, a reasonable person 
could be expected to understand what was required to support 
the claim, and accordingly the appellant is found to have had 
a meaningful opportunity to participate effectively in the 
processing of her claim.  Therefore, any error in the content 
of notice was not prejudicial.  See Overton v. Nicholson, 20 
Vet. App. 427, 439 (2006).

In this case, the Veteran's service medical records and all 
VA and private treatment records identified by the appellant 
have been obtained and associated with the claims file.  Lay 
statements submitted in support of the appellant's claim have 
also been associated with the claims file.  A Veteran Health 
Administration (VHA) medical opinion was requested and has 
been associated with the claims file.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VHA opinion 
obtained in this case is adequate as it is predicated on a 
review of the claims folder and medical records contained 
therein; contains a description of the history of the 
disabilities at issue; documents and considers the relevant 
medical facts and principles; and addresses the medical 
questions raised in this case with supporting rationale for 
the opinions provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.

B.  Law and Analysis

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of 
the Veteran's death to be granted, it must be shown that a 
service-connected disorder caused the death or substantially 
or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including leukemia, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Veteran died in June 2005.  The certificate of death 
stated that the immediate cause of death was infection, due 
to chronic lymphocytic leukemia and small cell lymphoma.

The Veteran was discharged from service due to his duodenal 
ulcer disability.  See November 1945 Certificate of 
Disability of Discharge.  The appellant does not claim nor do 
the service treatment records show any abnormalities or 
diagnosis for any cancerous disease in service or within a 
year thereafter.  The appellant does not claim that the 
Veteran was exposed to radiation during service, nor is there 
any evidence in the record to suggest otherwise.  Thus, there 
is no basis upon which to conclude that the Veteran's 
leukemia and lymphoma were incurred in or aggravated during 
military service, including on a presumptive basis.

Rather, the appellant asserts that the Veteran's death from 
infection was caused or otherwise related to his service-
connected duodenal ulcer condition.  She argued that the 
Veteran's ulcer was prone to infection, and that the Veteran 
often experienced poor appetite because of his condition.  As 
a result of his poor appetite, his immune system was weakened 
and decreased his ability to fight off the diseases that 
ultimately caused his death.  R. K., the daughter of both the 
appellant and the Veteran, also submitted a statement 
suggesting that the Veteran's various ailments were 
connected.

The appellant can attest to factual matters of which she had 
first-hand knowledge,.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the appellant as a layperson 
has not been shown to be capable of making medical 
conclusions, thus, any statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the layperson is competent 
to report what comes to her through her senses, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
'veins that are unnaturally distended or abnormally swollen 
and tortuous.' Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins 'may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation.' Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence. 
 
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue. 
 
Thus, although the layperson is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the layperson is not 
competent to provide evidence as to more complex medical 
questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ('a legal concept 
determining whether testimony may be heard and considered') 
and credibility ('a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted')).  See Barr.
 
The issue in this matter does not involve a simple diagnosis.  
See Jandreau; see also Woehlaert.  The appellant is not 
competent to provide more than simple medical observations.  
The Veteran's cause of death may not be diagnosed via lay 
observation alone and the appellant is not competent to 
provide a complex medical opinion regarding cause of death or 
the relationship between the Veteran's service-connected 
disabilities and the diseases that caused death.  See Barr.  
Thus, the appellant's and R. K.'s lay assertions are not 
competent or sufficient in this regard.

Service treatment records indicate the Veteran was treated 
several times for abdominal pain and gastric complaints 
beginning in 1944.  He was ultimately diagnosed with duodenal 
ulcer disease, and as noted above, was discharged due to his 
condition.

The Veteran has a long history of post-service treatment for 
his duodenal ulcer disease and other gastrointestinal 
complaints.  VA treatment records show the Veteran was 
hospitalized in May 1956 and treated for abdominal pain.

Private treatment records indicate that the Veteran underwent 
a vagotomy and pyloroplasty in May 1959.  In a letter dated 
November 1964, the Veteran's treating physician noted that 
the Veteran's condition had improved as a result of the 
surgery, but over the years he continued to experience 
indigestive symptoms, including recurrence of his duodenal 
ulcer.

VA treatment records show that the Veteran was again 
hospitalized and treated for abdominal pains in August 1964.

Private treatment records indicate the Veteran underwent an 
esophagogastrojejunoscopy in September 1993.  He reported 
having nausea during the previous two months but denied a 
history of vomiting.  No ulcers were detected, though 
approximately 200cc of bile was removed.  The treating 
physician rendered a post-operative diagnosis of bile-induced 
gastritis.
 
The Veteran underwent a VA examination in August 1995.  He 
presented with a history of diabetes controlled through diet, 
duodenal ulcers, and chronic prostatitis.  The Veteran 
reported experiencing abdominal discomfort on a daily basis.  
He could not tolerate food with seeds in it, popcorn, or 
spicy, fatty, or greasy foods.  Occasionally, hot foods would 
also upset his stomach.  He also reported having nausea every 
two months or so.  He stated that he would vomit if he lay 
down after eating, and had to sleep in an upright position.  
He experienced generalized weakness and malaise.  He reported 
a past history of anorexia, but did not notice any recent 
weight loss.  After subsequent x-rays were conducted, the 
Veteran was diagnosed with esophageal diverticulum, 
gastroesophageal reflux, outpouching of the fundus without 
evidence of ulceration, and possible ulceration versus 
diverticulum in the second portion of the duodenum.

VA treatment records show the Veteran was admitted in April 
2005 for shortness of breath, poor appetite and depression.  
X-rays revealed abnormalities in the chest, and the Veteran 
was diagnosed with pneumonia.  The Veteran's immunosuppressed 
condition was noted, though the exact cause of this condition 
was not identified.  The Veteran's nutritional status was 
mildly compromised, and he had lost 10 pounds over the course 
of the year.

Upon initial receipt of the appellant's claim at the Board, 
it was sent for a VHA medical opinion, and an April 2009 
statement was received.  This opinion statement was authored 
by the chief of gastroenterology and hepatology at a VA 
medical center.  The VA examiner reviewed the Veteran's long 
history of gastrointestinal difficulties, including abdominal 
pain, nausea, and vomiting.  He stated that these symptoms 
were not consistent with dumping syndrome, which could be a 
finding in patients who have gastric surgery.  Dumping 
syndrome usually manifests as diarrhea, which the Veteran did 
not appear to have.  He also noted the report of poor oral 
intake in 2005, but that it was unclear to what extent this 
was due to surgery, the Veteran's depression, or other 
potential reasons.  Multiple gastrointestinal series did not 
reveal any active ulcerations or recurrence of peptic ulcer 
disease.  The examiner stated that severe malnutrition can 
result in an immuno-compromised state and increased risk of 
infection, but there was no evidence that the Veteran was 
severely malnourished.  Even if he was severely malnourished, 
the examiner stated that such a condition still might not be 
related to his ulcer disease.  However, the Veteran did have 
lymphoma and leukemia, both of which are underlying 
malignancies known to result in immunosuppression and 
predispose patients to infectious complications.

Based on this analysis and his review of the claims folder, 
the examiner concluded that it was less likely than not that 
the Veteran's service-connected duodenal ulcer and associated 
condition was a principal cause of death, contributed 
substantially or materially to the Veteran's death, or 
resulted in a debilitating effect and general impairment of 
health to an extent that would render him materially less 
capable of resisting the effect of other disease or injury 
primarily causing death.

The competent medical evidence of record contains no opinion 
linking the Veteran's service-connected disability to his 
death.  Therefore, based on the VA examiner's opinion, the 
Board finds that the Veteran's service-connected duodenal 
ulcer disability did not cause or contribute substantially or 
materially to the Veteran's death, nor did it result in a 
debilitating effect or general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effect of other diseases primarily causing 
death.



C.  Conclusion

The preponderance of the evidence is against finding that the 
Veteran's cause of death is related to service, or to a 
service-connected disability.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


